ORDER

PER CURIAM.
Stanley J. Wright appeals from the motion court’s “Findings of Fact, Conclusions of Law and Judgment” denying his Rule 24.035, “Amended Motion to Vacate, Set Aside or Correct Judgment and Sentence,” alleging ineffective assistance of plea counsel. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).